Citation Nr: 1500936	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic fatigue syndrome (CFS).

3. Entitlement to service connection for chronic bronchitis.

4. Entitlement to service connection for onychomycosis of the hands and feet.

5. Entitlement to service connection for degenerative joint disease of the right knee.

6. Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987, and January 1991 to May 1991.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.  

These matters were remanded by the Board in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded in accordance with Stegall v. West, 11 Vet. App. 268 (1998) as compliance with the previous August 2013 Board Remand was frustrated by the fact that all correspondence from the AOJ (to include duty to assist letters and VA examination notices) were sent to either a wrong or incomplete address and was returned as undeliverable.  

Any and all correspondence stemming from the August 2013 Remand that was not previously received by the Veteran must be resent to his correct address, which will be specified below.  Otherwise, the directives in the August 2013 Remand remain substantially unchanged and due process to the Veteran shall be restored.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take notice that the Veteran's current correct mailing address is:

121 Westmount Drive, Apartment 95
Farmington, MO 63640

All further correspondence going forward should be sent to this address.  See December 2014 Representative Brief.

2. The AOJ should contact the Veteran and request that he provide any authorization forms necessary to allow the AOJ to obtain treatment from the following providers referenced on the Veteran's September 2008 VA Form 21-526:  Dr. K, in Ferguson, Missouri, Dr. L.L. in Ferguson Missouri, and Dr. P. V. in Bonne Terre, Missouri.  Thereafter, the AOJ should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3. Ask the Veteran to identify all VA facilities at which he has received treatment.  Then, the AOJ should obtain all VA treatment records pertaining to the Veteran dated since August 2008.

If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

4. Thereafter, the Veteran should be scheduled for a VA Persian Gulf War examination by an examiner to determine whether it is at least as likely as not that his current psychiatric problems, chronic fatigue, respiratory problems including bronchitis, skin problems including onychomycosis, and joint problems involving the right knee and lumbar spine are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known diagnosable entity.  

If there are known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  In such a case, the VA examiner should further opine, following a review of the claims folder, on the etiology of each disorder by addressing the following question: is it at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred in service?  In so doing, the examiner should address the symptomatology documented in the service treatment records.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

5. Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Does the appellant have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise related to service?  If so, clearly identify such current psychiatric disorder(s).

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should provide an adequate rationale for all opinions expressed and conclusions reached.

6. The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

7. After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




